Exhibit 10.9

CHANGE IN CONTROL AGREEMENT

THIS CHANGE IN CONTROL AGREEMENT (“Agreement”) is made and entered into this 1st
day of March, 2007, by and among American Community Bancshares, Inc., Charlotte,
North Carolina (“Bancshares”), and Stephanie D. Helms (“Officer”).

WHEREAS, Officer is the Chief Administrative Officer of American Community Bank
(the “Bank”), the wholly owned subsidiary of Bancshares; and

WHEREAS, the Bank has employed Officer based upon her expertise and experience
and whose knowledge of the financial services industry is valuable to Bancshares
and the Bank; and

WHEREAS, it is in the best interests of Bancshares and its shareholders to
maintain an experienced and sound key management team to manage the Bank and to
further the Bank’s overall strategies to protect and enhance the value of
Bancshares’ shareholders’ investments; and

WHEREAS, Bancshares and Officer desire to enter into this Agreement also to
provide Officer with security in the event of a Change in Control of Bancshares
and to insure the continued loyalty of Officer during any such Change in Control
in order to maximize shareholder value as well as the continued safe and sound
operation of the Bank.

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1. Effective Date and Term. The effective time and date of this Agreement shall
be deemed to be 12:00:01 o’clock, a.m., on the date of its making set forth
above (the “Effective Date”). This Agreement shall remain in effect for a period
of three (3) years from the Effective Date. At the end of such three (3) year
term, Bancshares, in its sole discretion, may elect to extend this Agreement, by
written amendment, for an additional three (3) year period of time.

2. Termination In Connection With a Change in Control.

(a) Change in Control Termination. In the event that Bancshares, the Bank or any
of their successors terminates the Officer’s employment, other than for Cause,
in connection with, or within eighteen (18) months after, any Change in Control
of Bancshares, or, in the event of a voluntary termination of the Officer’s
employment in connection with, or within eighteen (18) months after any Change
in Control of Bancshares under which the Officer shall have incurred a reduction
of compensation or a reduction of responsibilities (irrespective of title) or
shall have been required to change Officer’s workplace location greater than 35
miles from Charlotte, North Carolina, (“Change in Control Termination”), then
the Officer shall be entitled to receive the amount that is the greater of
(i) any severance payment offered by the Bank or its successor in connection
with Officer’s termination, and (ii) a lump sum amount equal to two (2) times
the average annual salary paid to the Officer over the previous twelve
(12) month period.

 



--------------------------------------------------------------------------------

(b) Definition of Change in Control. A Change in Control shall be deemed to have
occurred upon: (i) any "Person" or "Group" (as defined in or pursuant to
Sections 13(d) or 14(d) of the Securities Exchange Act of 1934, as amended (the
"1934 Act"), but not including the Bank or Bancshares, or any "employee benefit
plan" of the Bank or Bancshares (as defined in or pursuant to the Employee
Retirement Income Security Act of 1974, 29 U.S.C. §1002(3), and as used herein
"Person" or "Group") becoming the "beneficial owner" (as defined in Rule 13d-3
under the 1934 Act) or otherwise acquiring control, directly or indirectly, of
securities of Bancshares representing fifty percent (50%) or more of the voting
power of Bancshares’ then outstanding securities; (ii) the acquisition by any
Person or Group in any manner of the ability to elect, or to control the
election, of a majority of the directors of Bancshares; (iii) the merger of
Bancshares into another entity, the merger of any entity into Bancshares or the
acquisition of assets by Bancshares or the Bank, in any such case with the
result that the beneficial owners of Bancshares’ outstanding securities
immediately prior to such transaction do not beneficially own more than sixty
percent (60%) of Bancshares’ outstanding securities after the consummation of
such transaction; (iv) the sale or other transfer of more than fifty percent
(50%) of the assets of Bancshares to any entity not controlled by Bancshares;
(v) the consummation of any transaction by Bancshares that results (A) in the
majority of the Board of Directors of Bancshares (the “Board”) after the
consummation of such transaction not being composed of Incumbent Directors, or
(B) the beneficial owners of Bancshares’ outstanding securities immediately
prior to the consummation of such transaction not beneficially owning more than
sixty percent (60%) of Bancshares’ outstanding securities after such
transaction; or (vi) the occurrence of any other event or circumstance which is
not described in the foregoing provisions of this Section 2(b) but which the
Board determines affects control of Bancshares or the Bank and constitutes a
Change in Control for purposes of this Agreement. The term "Incumbent Director"
shall mean any director who as of the Effective Date was a member of the Board,
or any individual becoming a member of the Board subsequent to the Effective
Date whose election by Bancshares’ shareholders was recommended by at least a
majority of the then Incumbent Directors on the Board.

Notwithstanding the foregoing, a Change in Control shall not include any
transaction to which Officer consents in a writing specifically noting this
provision of this Agreement.

(c) Definition of Cause. The termination for Cause shall include any of the
following:

(i) Commission by the Officer of a felony or crime of moral turpitude;

(ii) Conduct by the Officer in the performance of her duties which is illegal,
dishonest, fraudulent or disloyal;

(iii) The breach by the Officer of any fiduciary duty the Officer owes to
Bancshares or the Bank;

(iv) Gross neglect of duty or poor performance by the Officer which is not cured
to the reasonable satisfaction of Bancshares or the Bank within thirty (30) days
of the Officer’s receipt of written notice from Bancshares or the Bank advising
the Officer of said gross neglect or poor performance.

 

2



--------------------------------------------------------------------------------

3. Non-Exclusivity of Rights. Nothing in this Agreement shall prevent or limit
Officer’s continuing or future participation in any plan, program, policy or
practice provided by Bancshares or the Bank and for which Officer may qualify,
nor, shall anything herein limit or otherwise affect such rights as Officer may
have under any contract or other agreement with Bancshares or the Bank. Amounts
which are vested benefits or which Officer is otherwise entitled to receive
under any plan, policy, practice or program of or any contract or other
agreement with Bancshares or the Bank at or subsequent to a Date of Termination
shall be payable in accordance with such plan, policy, practice or program or
such contract or agreement except as explicitly modified by this Agreement.

4. Full Settlement. Bancshares’ obligation to make the payments provided for in
this Agreement and otherwise to perform its obligations hereunder shall not be
affected by any set-off, counterclaim, recoupment, defense or other claim, right
or action which Bancshares may have against Officer or others. In no event shall
Officer be obligated to seek other employment or take any other action by way of
mitigation of the amounts payable to Officer under any of the provisions of this
Agreement.

5. Assignment and Successors.

(a) Officer. This Agreement is personal to Officer and without the prior written
consent of Bancshares shall not be assignable by Officer otherwise than by will
or the laws of descent and distribution. This Agreement shall inure to the
benefit of and be enforceable by Officer’s legal representatives.

(b) Bancshares. This Agreement shall inure to the benefit of and be binding upon
Bancshares and its respective successors and assigns. Bancshares will require
any successor to it (whether direct or indirect, by stock or asset purchase,
merger, share exchange or otherwise) to all or substantially all of its business
or more than fifty percent (50%) of its assets to assume expressly and agree to
perform this Agreement in the same manner and to the same extent it would be
required to perform it if no such succession had taken place. As used in this
Agreement, “Bancshares” shall mean Bancshares as hereinbefore defined and any
successor to its respective business and/or assets as aforesaid which assumes
and agrees to perform this Agreement by operation of law, or otherwise.

6. Regulatory Intervention. Notwithstanding anything in this Agreement to the
contrary, the obligations of Bancshares under this Agreement are subject to the
following terms and conditions:

(a) If the Officer is suspended and/or temporarily prohibited from participating
in the conduct of the Bank’s affairs by a notice served under Section 8(e)(3) or
(g)(1) of the Federal Deposit Insurance Act (12 U.S.C. §1818(e)(3) and (g)(1)),
the Bank’s obligations hereunder, as applicable, shall be suspended as of the
date of service unless stayed by appropriate proceedings. If the charges in the
notice are dismissed, all of the Bank’s obligations, as applicable, which were
suspended, shall be reinstated.

 

3



--------------------------------------------------------------------------------

(b) If Officer is removed and/or permanently prohibited from participating in
the conduct of the Bank’s affairs by an order issued under Section 8(e)(4) or
(g)(1) of the Federal Deposit Insurance Act (12 U.S.C. §1818(e)(4) and (g)(1)),
all obligations of Bancshares, as applicable, under this Agreement shall
terminate as of the effective date of the order.

(c) If the Bank is in default (as defined in Section 3(x)(1) of the Federal
Deposit Insurance Act (12 U.S.C. §1813(x)(1)), all obligations of Bancshares
under this Agreement shall terminate as of the date of default.

(d) All obligations of Bancshares under this Agreement shall be terminated,
except to the extent determined that continuation of the Agreement is necessary
for the continued operation of the Bank, if so ordered by the North Carolina
Commissioner of Banks (the “Commissioner”) at the time the Federal Deposit
Insurance Corporation (“FDIC”) enters into an agreement to provide assistance to
or on behalf of the Bank under the authority contained in Section 13(c) of the
Federal Deposit Insurance Act (12 U.S.C §1823(c)), or if so ordered by the
Commissioner at the time the FDIC approves a supervisory merger to resolve
problems related to operation of the Bank or when the Bank is determined by the
Commissioner to be in an unsafe or unsound condition.

(e) With regard to the provisions of this Section 6(a) through (d):

 

  (i) Bancshares agrees to use its best efforts to oppose any such notice of
charges as to which there are reasonable defenses;

 

  (ii) In the event the notice of charges is dismissed or otherwise resolved in
a manner that will permit Bancshares to resume its obligations to pay
compensation hereunder, Bancshares will promptly make such payment hereunder;
and

 

  (iii) During any period of suspension under Section 6(a), the vested rights of
Officer shall not be affected except to the extent precluded by such notice.

(f) Bancshares’ obligations to provide compensation or other benefits to Officer
under this Agreement shall be terminated or limited to the extent required by
the provisions of any final regulation or order of the FDIC promulgated under
Section 18(k) of the Federal Deposit Insurance Act (12 U.S.C. §1828(k)) limiting
or prohibiting any “golden parachute payment” as defined therein, but only to
the extent that the compensation or payments to be provided by Bancshares under
this Agreement are so prohibited or limited.

7. Compliance with Internal Revenue Code Section 409A. Officer and Bancshares
intend that their exercise of authority or discretion under this Agreement shall
comply with section 409A of the Internal Revenue Code of 1986. If when the
Officer’s employment terminates the Officer is a specified employee, as defined
in section 409A of the Internal Revenue Code of 1986, and if any payments under
this Agreement will result in additional tax or interest to the Officer because
of section 409A, then despite any provision of this Agreement to the contrary
the Officer will not be entitled to the payments until the earliest of (a) the
date that is

 

4



--------------------------------------------------------------------------------

at least six months after termination of the Officer’s employment for reasons
other than the Officer’s death, (b) the date of the Officer’s death, or (c) any
earlier date that does not result in additional tax or interest to the Officer
under section 409A. As promptly as possible after the end of the period during
which payments are delayed under this provision, the entire amount of the
delayed payments shall be paid to the Officer in a single lump sum. If any
provision of this Agreement does not satisfy the requirements of section 409A,
such provision shall nevertheless be applied in a manner consistent with those
requirements. If any provision of this Agreement would subject the Officer to
additional tax or interest under section 409A, Bancshares shall reform the
provision. However, Bancshares shall maintain to the maximum extent practicable
the original intent of the applicable provision without subjecting the Officer
to additional tax or interest, and Bancshares shall not be required to incur any
additional compensation expense as a result of the reformed provision.
References in this Agreement to section 409A of the Internal Revenue Code of
1986 include rules, regulations, and guidance of general application issued by
the Department of the Treasury under Internal Revenue Code section 409A.

8. Covenant Not to Compete. The Officer acknowledges that in order to protect
Bancshares’ and the Bank’s interest in and to assure both entities the benefit
of its business, it is reasonable and necessary to place certain restrictions on
Officer’s ability to compete against Bancshares or the Bank. For that purpose,
and in consideration of the agreements of Bancshares and the Bank contained
herein, the Officer covenants and agrees that for a period of one (1) year
following the effective date of termination of this Agreement or the Officer’s
employment with the Bank for any reason other than for “Cause” as defined in
paragraph 2(c)of this Agreement, the Officer will not “compete” (as defined
below), directly or indirectly, with Bancshares or the Bank in Mecklenburg
County, North Carolina or any county contiguous to Mecklenburg County, North
Carolina (the “Relevant Market”).

For the purposes of this paragraph 8, the following term shall have the meaning
set forth below:

(a) Compete. The term “Compete” means (i) soliciting or securing deposits from
any Person residing in the Relevant Market for any Financial Institution;
(ii) soliciting any Person residing in the Relevant Market to become a borrower
from any Financial Institution, or assisting (other than through the performance
of ministerial or clerical duties) any Financial Institution in making loans to
any Person; (iii) including or attempting to induce any Person who was a
Customer of the Bank on the date of termination of Officer’s employment with the
Bank, to change such Customer’s depository, loan or other banking relationship
from the Bank to another Financial Institution; (iv) acting as a consultant,
officer, director, independent contractor, organizer, incorporator or employee
of any Financial Institution that has, or intends to have in the future, its
main or principal office in the Relevant Market, or, in acting in any such
capacity with any other Financial Institution, to maintain an office or be
employed at or assigned to or to have any direct involvement in the management,
business or operation of , or the organization of any office of such Financial
Institution located in the Relevant Market; or (v) communicating to any
Financial Institution the names or addresses or any financial information
concerning any Person who was a Customer of the Bank at the date of Officer’s
termination of this Agreement.

 

5



--------------------------------------------------------------------------------

(b) Customer. The term “Customer” means any Person with whom, as of the
effective date of termination of this Agreement or Officer’s employment with the
Bank for any reason, the Bank has or has had a depository, loan or other banking
relationship.

(c) Financial Institution. The term “Financial Institution” means any federal or
state chartered bank, savings bank, savings and loan association or credit union
or any holding company for or corporation that owns or controls any such entity,
or any other Person engaged in the business of making loans of any type or
receiving deposits, other than the Bank, includes any incorporated or
unincorporated association of persons organized or organizing with the intent of
establishing a Financial Institution.

(d) Person. The term “Person” means any natural person or any corporation,
partnership, proprietorship, joint venture, limited liability, trust, estate,
governmental agency or instrumentality, fiduciary, unincorporated association or
other entity.

9. Miscellaneous.

(a) No Mitigation. Officer shall not be required to mitigate the amount of any
payment provided for in this Agreement by seeking other employment or otherwise
and no such payment shall be offset or reduced by the amount of any compensation
or benefits provided to Officer in any subsequent employment.

(b) Waiver. Failure of either party to insist, in one or more instances, on
performance by the other in strict accordance with the terms and conditions of
this Agreement shall not be deemed a waiver or relinquishment of any right
granted in this Agreement or of the future performance of any such term or
condition or of any other term or condition of this Agreement, unless such
waiver is contained in a writing signed by the party making the waiver.

(c) Severability. If any provision or covenant, of any part thereof, of this
Agreement should be held by any court to be invalid, illegal or unenforceable,
either in whole or in part, such invalidity, illegality or unenforceability
shall not affect the validity, legality or enforceability of the remaining
provisions or covenants, or any part thereof, of this Agreement, all of which
shall remain in full force and effect.

(d) Entire Agreement. Except as provided herein, this Agreement contains the
entire agreement between Bancshares and Officer, with respect to the subject
matter hereof and supercedes and invalidates any previous change in control and
severance agreements or contracts with Officer. No representatives, inducements,
promises or agreements, oral or otherwise, which are not embodied herein, shall
be of any force and effect.

(e) Governing Law. Except to the extent preempted by federal law, the laws of
the State of North Carolina shall govern this Agreement in all respects, whether
as to its validity, construction, capacity, performance or otherwise.

(f) Notices. All notices, requests, demands and other communications required or
permitted hereunder shall be in writing and shall be deemed to have been duly
given

 

6



--------------------------------------------------------------------------------

on delivery, if delivered, or three (3) days after mailing, if mailed first
class, certified mail, postage prepaid:

To American Community Bancshares, Inc.

4500 Cameron Valley Parkway, Suite 150

Charlotte, North Carolina 28211-3552

Attention: Mr. Randy P. Helton

To Officer

Stephanie D. Helms

3703 Sincerity Road

Monroe, NC 28110

Any party may change the address to which notices, requests, demands and other
communications shall be delivered or mailed by giving notice thereof to the
other party in the same manner provided herein.

(g) Amendment and Modifications. This Agreement may be amended or modified only
by a writing signed by all parties hereto, which makes specific reference to
this Agreement.

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Change in Control Agreement as of the date first above written.

 

AMERICAN COMMUNITY BANCSHARES, INC. By:  

/s/ Randy P. Helton

  Randy P. Helton   President and Chief Executive Officer OFFICER:  

/s/ Stephanie D. Helms

  Stephanie D. Helms

 

7